DETAILED ACTION
Response to Amendment
In light of the amended claims, the previous claim objections have been overcome.
In light of the amended claims, the previous 112(b) rejections have been overcome.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 10/08/2021, the following has occurred: claims 1, 12, and 17 have been amended; claims 2-9, 15-16, and 18-23 have remained unchanged; and no new claims have been added.
Claims 1-9, 12, and 15-23 are pending.
Effective Filing Date: 12/16/2015

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim objections. Examiner accordingly withdraws the previous claim objections.

35 U.S.C. 112 Rejections:
Applicant amended the claims to overcome the previous 112(b) claim rejections. Examiner accordingly withdraws the previous 112(b) claim rejections.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the Snider reference. These arguments are no longer applicable as the rejection now relies on the Amarsingham et al. reference to address the newly amended limitations.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0213222 to Amarasingham et al. in view of U.S. 2016/0125158 to Erdmann et al. further in view of U.S. 2013/0041683 to Boissel and further in view of U.S. Patent No. 8,775,200 to Dunn et al.
As per claim 1, Amarasingham et al. teaches a method for stratifying a medical population, (see: paragraphs [0064] and [0068] where the system is used for populations. Further see: paragraph [0086] where risk stratification is performed) the method comprising:
--receiving data from at least two distinct information sources about a patient; (see: Abstract, paragraph [0029], and paragraph [0073] where clinical and non-clinical data about a patient are received)
--applying sequential logic to calculate from the data a score; (see: Abstract and paragraph [0056] where a predictive model is applied to the clinical and non-clinical data of the patient to determine at least one risk score for the patient)
--predicting an engagement strategy for the patient using the data from the at least two distinct information sources and the score that are calculated, (see: paragraph [0062] where the risk scores (which are calculated using at least two distinct information sources of clinical and non-clinical data) are used to predict an engagement strategy for the patient where the engagement strategy is defined by the patient’s need for resources. For example, needing the least resources would be a strategy or needing the most resources would be a strategy) wherein the engagement strategy defines at least one intervention that is predicted to be a most efficient use of a set of limited resources needed to implement the at least one intervention; (see: paragraphs [0092] and [0105] where resources such as human resources may be assigned and utilized efficiently. Thus all strategies are designed to be implemented with resource efficiency in mind. Further see: paragraph [0056] where the risk scores determine which patients should receive more targeted intervention and care. The intervention here is defined by the risk score, but it is also defined by the engagement strategy where the higher the risk score indicates more resources and a more targeted intervention necessary)
--identifying one or more recommended health service workflows that correspond to the at least one of the health interventions that is predicted to be the most efficient defined in the engagement strategy; (see: paragraph [0097] where the system may further identify recommended actions or advanced precautions that can be taken to address shortcomings identified in the simulation shown in block 240. Recommended server workflows (recommended actions) that correspond to the at least one health intervention (simulated clinical outcomes) is being identified)
--associating the one or more recommended health service workflows with the patient; (see: Abstract and paragraph [0094] where each resource assignment to a patient is recorded, thus the recommended actions defined by the resources used are associated with the patient)
--automatically inserting the one or more recommended health service workflows in an electronic medical record associated with the patient; (see: paragraph [0094] where resources are assigned to a patient, and when a status change is indicated for a resource the item’s status is updated in the system. The electronic medical record associated with the patient here is the record associated with the status change of each resource)
--monitoring the engagement strategy for the patient to detect one or more changes made to the engagement strategy; (see: paragraph [0071] where the patient lists may be populated in real-time or regularly according to a schedule depending of hospital capability and resources. The risk scores are being monitored constantly as well as the resources as shown in FIG. 13)
--updating the one or more recommended health service workflows within the electronic medical record of the patient to incorporate the one or more changes made to the engagement strategy; (see: paragraph [0071] where the interventions including recommended actions/treatment plans (recommended workflows) are also updated in real time with respect to the updated lists of risk scores) and
--sending the one or more recommended health service workflows that were updated to one or more health service providers (see: paragraph [0071] where the lists are updated, but these lists are accessible by the health service providers such as an intervention coordination team).

1) --a score as a projected disease burden, an impactability and an engageability score, wherein:
1a) --the impactability is a measurement of wellness and complexity of the patient;
1b) --the engageability score predicts the effectiveness of one or more health interventions; and
1c) --the projected disease burden is calculated based on factors associated with a likelihood of developing chronic conditions.

Erdmann et al. teaches:
1) --a score as an impactability, (see: paragraph [0017] where an impactability is being calculated from the data (wellness and complexity data) using programming logic) wherein:
1a) --the impactability is a measurement of wellness and complexity of the patient; (see: between paragraphs [0045] - [0046] where there is an impactability score formula that is calculated using wellness and complexity of the patient).
1) a score as an impactability, wherein: 1a) the impactability is a measurement of wellness and complexity of the patient as taught by Erdmann et al. in the method as taught by Amarasingham et al. with the motivation(s) of creating a model that enables a health system with a population of patients to better understand its patient population by being able to track which patients are being well-managed (see: paragraph [0004] of Erdmann et al.).

Boissel teaches:
1) --a score as an engageability score, (see: paragraph [0320] where there is an engageability score in the form of an indicator. Also see: paragraph [0306] where the NEAt can be displayed. The NEAt is the score) wherein:
1b) --the engageability score predicts the effectiveness of one or more health interventions (see: paragraph [0320] where there is an engageability score in the form of an indicator. The indicator here predicts the benefit for the treatment of the patient. Also see: paragraph [0306] where the NEAt can be displayed. The NEAt is the score).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) a score as an engageability score, wherein 1b) the engageability score predicts the effectiveness of one or more health interventions as taught by Boissel in the method as taught by Amarasingham et al. and Erdmann et al. in combination with the motivation(s) of predicting treatment outcomes in new patients or in new populations as well as for drug candidates (see: paragraph [0004] of Boissel).

Dunn et al. teaches:
1) --a score as a projected disease burden, (see: column 2, lines 14-16 where there are pre-conditions or a projected disease burden) wherein:
1c) --the projected disease burden is calculated based on factors associated with a likelihood of developing chronic conditions (see: column 2, lines 14-16 and column 20, lines 56-67 where the pre-conditions are the projected disease burden and this is determined based on factors such as a likelihood of developing chronic conditions such as asthma, diabetes, obesity, etc.).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) a score as a projected disease burden, wherein 1c) the projected disease burden is calculated based on factors associated with a likelihood of developing chronic conditions as taught by Dunn et al. in the method as taught by Amarasingham et al., Erdmann et al., and Boissel in combination with the motivation(s) of enabling analysis and assessment of patient’ health and facilitating patient intervention and preventative care by taking into account patients’ information (see: column 1, lines 46-51 of Dunn et al.).

As per claim 2, Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination teach the method of claim 1, see discussion of claim 1. Amarasingham et al. may not further, specifically teach teaches calculating impactability subgroups based on the level of management risk for the patient.
(see: paragraph [0005] where a high impactability score may indicate that the patient is in need of some type of clinical intervention, while a low impactability score may indicate that the patient is being well-managed and is not in need of a clinical intervention. Also see: paragraph [0002] where one typical model is a stratification of the patient population based on risk and/or cost. Impactability scores (impactability subgroups) are being calculated for based on the level of management risk (complexity scores)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination teach the method of claim 2, see discussion of claim 2. Amarasingham et al. may not further, specifically teach wherein the data is received from cloud-based databases containing unique information about the patient.
Erdmann et al. further teaches wherein the data is received from cloud-based databases containing unique information about the patient (see: paragraph [0019] where there are server computers (cloud components). Also see: paragraph [0039] where the receiving component receives a variety of patient information from the data store 212. Also see: paragraphs [0033] where there is a description of a data store as well as paragraph [0035] where the data store may be a plurality of devices).


As per claim 5, Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination teach the method of claim 3, see discussion of claim 3. Amarasingham et al. may not further, specifically teach wherein the distinct information sources include data regarding the patient's healthcare and health-related services.
Erdmann et al. further teaches wherein the distinct information sources include data regarding the patient's healthcare and health-related services (see: paragraph [0035] where the data that is being received is being received from a plurality of devices (distinct information sources). Also see: paragraph [0033] where the data store includes a patient’s healthcare and health-related services (medical documentation of a particular patient’s condition and treatment)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Amarasingham et al. teaches a system for stratifying a medical population, (see: paragraphs [0064] and [0068] where the system is used for populations. Further see: paragraph [0086] where risk stratification is performed) the system comprising:
--a Health Technology System distributed across two or more networked computing nodes; (see: paragraph [0029] where there is a computer network with multiple computers/computing nodes)
--one or more processors (see: paragraph [0029] where there is a computer system) to:
--receive data from at least two distinct information sources about a patient; (see: Abstract, paragraph [0029], and paragraph [0073] where clinical and non-clinical data about a patient are received)
--apply sequential logic to calculate from the data a score; (see: Abstract and paragraph [0056] where a predictive model is applied to the clinical and non-clinical data of the patient to determine at least one risk score for the patient)
--predict an engagement strategy for the patient using the data from the at least two distinct information sources and the score that are calculated, (see: paragraph [0062] where the risk scores (which are calculated using at least two distinct information sources of clinical and non-clinical data) are used to predict an engagement strategy for the patient where the engagement strategy is defined by the patient’s need for resources. For example, needing the least resources would be a strategy or needing the most resources would be a strategy) wherein the engagement strategy defines at least one intervention that is predicted to be a most efficient use of a set of limited resources needed to implement the at least one intervention; (see: paragraphs [0092] and [0105] where resources such as human resources may be assigned and utilized efficiently. Thus all strategies are designed to be implemented with resource efficiency in mind. Further see: paragraph [0056] where the risk scores determine which patients should receive more targeted intervention and care. The intervention here is defined by the risk score, but it is also defined by the engagement strategy where the higher the risk score indicates more resources and a more targeted intervention necessary)
--identify one or more recommended health service workflows for the patient that correspond to the at least one of the health interventions that is predicted to be the most efficient defined in the engagement strategy; (see: paragraph [0097] where the system may further identify recommended actions or advanced precautions that can be taken to address shortcomings identified in the simulation shown in block 240. Recommended server workflows (recommended actions) that correspond to the at least one health intervention (simulated clinical outcomes) is being identified)
--associate the one or more recommended health service workflows with a patient; (see: Abstract and paragraph [0094] where each resource assignment to a patient is recorded, thus the recommended actions defined by the resources used are associated with the patient)
--automatically insert the one or more recommended health service workflows in an electronic medical record associated with the patient; (see: paragraph [0094] where resources are assigned to a patient, and when a status change is indicated for a resource the item’s status is updated in the system. The electronic medical record associated with the patient here is the record associated with the status change of each resource)
--monitor the engagement strategy for the patient to detect one or more changes made to the engagement strategy; (see: paragraph [0071] where the patient lists may be populated in real-time or regularly according to a schedule depending of hospital capability and resources. The risk scores are being monitored constantly as well as the resources as shown in FIG. 13)
--update the one or more recommended health service workflows within the electronic medical record of the patient to incorporate the one or more changes to the engagement strategy; (see: paragraph [0071] where the interventions including recommended actions/treatment plans (recommended workflows) are also updated in real time with respect to the updated lists of risk scores) and
--send the one or more updated recommended health service workflows that were updated to one or more health service providers (see: paragraph [0071] where the lists are updated, but these lists are accessible by the health service providers such as an intervention coordination team).
Amarasingham et al. teaches the above-mentioned limitations. The difference between Amarasingham et al. and the claimed invention is that while Amarasingham et al. does disclose creating a risk score and determining treatments based on strategies, it does not explicitly teach wherein the score is comprised of an impactability, an engageability score, and a projected disease burden. More specifically, Amarasingham et al. may not further, specifically teach:
1) --a score as a projected disease burden, an impactability and an engageability score, wherein:
1a) --the impactability is a measurement of wellness and complexity of the patient;
1b) --the engageability score predicts the effectiveness of one or more health interventions; and
1c) --the projected disease burden is calculated based on factors associated with a likelihood of developing chronic conditions.

Erdmann et al. teaches:
1) --a score as an impactability, (see: paragraph [0017] where an impactability is being calculated from the data (wellness and complexity data) using programming logic) wherein:
1a) --the impactability is a measurement of wellness and complexity of the patient; (see: between paragraphs [0045] - [0046] where there is an impactability score formula that is calculated using wellness and complexity of the patient).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a score as an impactability, wherein: 1a) the impactability is a measurement of wellness and complexity of the patient and 2) associate the one or more recommended health service workflows with a known next encounter associated with the patient as taught by Erdmann et al. in the system as taught by Amarasingham et al. with the motivation(s) of creating a model that enables a health system with a (see: paragraph [0004] of Erdmann et al.).

Boissel teaches:
1) --a score as an engageability score, (see: paragraph [0320] where there is an engageability score in the form of an indicator. Also see: paragraph [0306] where the NEAt can be displayed. The NEAt is the score) wherein:
1b) --the engageability score predicts the effectiveness of one or more health interventions (see: paragraph [0320] where there is an engageability score in the form of an indicator. The indicator here predicts the benefit for the treatment of the patient. Also see: paragraph [0306] where the NEAt can be displayed. The NEAt is the score).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) a score as an engageability score, wherein 1b) the engageability score predicts the effectiveness of one or more health interventions as taught by Boissel in the system as taught by Amarasingham et al. and Erdmann et al. in combination with the motivation(s) of predicting treatment outcomes in new patients or in new populations as well as for drug candidates (see: paragraph [0004] of Boissel).

Dunn et al. teaches:
1) --a score as a projected disease burden, (see: column 2, lines 14-16 where there are pre-conditions or a projected disease burden) wherein:
1c) --the projected disease burden is calculated based on factors associated with a likelihood of developing chronic conditions (see: column 2, lines 14-16 and column 20, lines 56-67 where the pre-conditions are the projected disease burden and this is determined based on factors such as a likelihood of developing chronic conditions such as asthma, diabetes, obesity, etc.).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) a score as a projected disease burden, wherein 1c) the projected disease burden is calculated based on factors associated with a likelihood of developing chronic conditions as taught by Dunn et al. in the system as taught by Amarasingham et al., Erdmann et al., and Boissel in combination with the motivation(s) of enabling analysis and assessment of patient’ health and facilitating patient intervention and preventative care by taking into account patients’ information (see: column 1, lines 46-51 of Dunn et al.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0213222 to Amarasingham et al. in view of U.S. 2016/0125158 to Erdmann et al. further in view of U.S. 2013/0041683 to Boissel and further in view of U.S. Patent No. 8,775,200 to Dunn et al. as applied to claim 3, further in view of U.S. 2014/0310016 to Kenney et al.
As per claim 4, Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination teach the method of claim 3, see discussion of claim 3. The combination wherein the received data includes only new or changed data relative to previously received data.

Kenney et al. teaches:
--wherein the received data includes only new or changed data relative to previously received data (see: paragraph [0053] where there is receiving of only changes or new patient data).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the received data includes only new or changed data relative to previously received data as taught by Kenney et al. in the method as taught by Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination with the motivation(s) of improving treatment of medical conditions of patients by assisting medical personnel with selection of the most appropriate treatment options based on the most up to date information (see: paragraph [0004] of Kenney et al.).

Claims 6-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0213222 to Amarasingham et al. in view of U.S. 2016/0125158 to Erdmann et al. further in view of U.S. 2013/0041683 to Boissel and further in view of U.S. Patent No. 8,775,200 to Dunn et al., further in view of U.S. 2015/0339451 to Rolandelli et al.
As per claim 6, Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination teach the method of claim 3, see discussion of claim 3. The combination wherein the distinct information sources include community or social data related to the patient.
Rolandelli et al. further teaches wherein the distinct information sources include community or social data related to the patient (see: paragraph [0056] where the patient may be another information source and may provide social data).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the distinct information sources include community or social data related to the patient as taught by Rolandelli et al. in the method as taught by Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination with the motivation(s) of enabling a healthcare provider to gain rapid assistance with formulation of diagnoses (see: paragraph [0015] of Rolandelli et al.).

As per claim 7, Amarasingham et al., Erdmann et al., Boissel, Dunn et al., and Rolandelli et al. in combination teach the method of claim 6, see discussion of claim 6. Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination may not further teach wherein the calculated risk or burden is based at least in part on information inferred from the community or social data.
Rolandelli et al. further teaches wherein the calculated risk or burden is based at least in part on information inferred from the community or social data (see: paragraphs [0056] and [0086] where the risk of certain diagnoses to the patient is calculated using all patient data, including the social data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 6, and incorporated herein.

As per claim 8, Amarasingham et al., Erdmann et al., Boissel, Dunn et al., and Rolandelli et al. in combination teach the method of claim 6, see discussion of claim 6. Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination may not further teach wherein at least one of the recommended health service workflows is recommended at least in part based on information inferred from the community or social data.
Rolandelli et al. further teaches wherein at least one of the recommended health service workflows is recommended at least in part based on information inferred from the community or social data (see: paragraphs [0056], [0086], and [0087]. The patient data includes the social data, and all patient data is used to determine diagnoses (burden), and those diagnoses are used to determine recommended workflows (treatment options)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 6, and incorporated herein.

As per claim 9, Amarasingham et al., Erdmann et al., Boissel, Dunn et al., and Rolandelli et al. in combination teach the method of claim 8, see discussion of claim 8. Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination may not further teach wherein the at least one of the recommended health service workflows includes a request for confirmation of inferences drawn from the data received.
Rolandelli et al. further teaches wherein the at least one of the recommended health service workflows includes a request for confirmation of inferences drawn from (see: paragraphs [0059] and [0128] and FIG. 14. The user is receiving a request to order tests to confirm the diagnoses).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 6, and incorporated herein.

As per claim 15, Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination teach the system of claim 12, see discussion of claim 12. The combination may not further teach comprising access to one or more sources of community or social data of potential relevance to the patient.
Rolandelli et al. further teaches comprising access to one or more sources of community or social data of potential relevance to the patient (see: paragraph [0056] where social data of potential relevance is made available).
One of ordinary skill at the time of the invention was filed would have found it obvious to comprise access to one or more sources of community or social data of potential relevance to the patient as taught by Rolandelli et al. in the system as taught by Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination with the motivation(s) of enabling a healthcare provider to gain rapid assistance with formulation of diagnoses (see: paragraph [0015] of Rolandelli et al.).

As per claim 16, Amarasingham et al., Erdmann et al., Boissel, Dunn et al., and Rolandelli et al. in combination teach the system of claim 15, see discussion of claim 15. Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination may an inference engine which infers information about the patient from the community or social data.
Rolandelli et al. further teaches an inference engine which infers information about the patient from the community or social data (see: paragraphs [0056] and [0086]. The risk of certain diagnoses for the patient is being calculated using all patient data including the social data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 15, and incorporated herein.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0213222 to Amarasingham et al. in view of U.S. 2016/0125158 to Erdmann et al. further in view of U.S. 2013/0041683 to Boissel further in view of U.S. Patent No. 8,775,200 to Dunn et al. and further in view of U.S. Patent No. 6,612,985 to Eiffert et al.
As per claim 17, Amarasingham et al. teaches computer readable media, excluding signals per se, comprising executable instructions which, (see: paragraphs [0064] and [0068] where the system is used for populations. Further see: paragraph [0086] where risk stratification is performed) when executed by a computer processor cause the computer processor to:
--receive data from at least two distinct information sources about a patient; (see: Abstract, paragraph [0029], and paragraph [0073] where clinical and non-clinical data about a patient are received)
--apply sequential logic to calculate from the data a score; (see: Abstract and paragraph [0056] where a predictive model is applied to the clinical and non-clinical data of the patient to determine at least one risk score for the patient)
--predict an engagement strategy for the patient using the data from the at least two distinct information sources and the score that are calculated, (see: paragraph [0062] where the risk scores (which are calculated using at least two distinct information sources of clinical and non-clinical data) are used to predict an engagement strategy for the patient where the engagement strategy is defined by the patient’s need for resources. For example, needing the least resources would be a strategy or needing the most resources would be a strategy) wherein the engagement strategy defines at least one intervention that is predicted to be a most efficient use of a set of limited resources needed to implement the at least one intervention; (see: paragraphs [0092] and [0105] where resources such as human resources may be assigned and utilized efficiently. Thus all strategies are designed to be implemented with resource efficiency in mind. Further see: paragraph [0056] where the risk scores determine which patients should receive more targeted intervention and care. The intervention here is defined by the risk score, but it is also defined by the engagement strategy where the higher the risk score indicates more resources and a more targeted intervention necessary)
--identify one or more recommended health service workflows that correspond to the at least one of the health interventions that is predicted to be the most efficient for the patient defined in the engagement strategy; (see: paragraph [0097] where the system may further identify recommended actions or advanced precautions that can be taken to address shortcomings identified in the simulation shown in block 240. Recommended server workflows (recommended actions) that correspond to the at least one health intervention (simulated clinical outcomes) is being identified)
--associate the one or more recommended health service workflows with a patient; (see: Abstract and paragraph [0094] where each resource assignment to a patient is recorded, thus the recommended actions defined by the resources used are associated with the patient)
--automatically insert the one or more recommended health service workflows in an electronic medical record associated with the patient; (see: paragraph [0094] where resources are assigned to a patient, and when a status change is indicated for a resource the item’s status is updated in the system. The electronic medical record associated with the patient here is the record associated with the status change of each resource)
--monitor the engagement strategy associated with the patient to detect one or more changes made to the engagement strategy; (see: paragraph [0071] where the patient lists may be populated in real-time or regularly according to a schedule depending of hospital capability and resources. The risk scores are being monitored constantly as well as the resources as shown in FIG. 13)
--update the one or more recommended health service workflows within the electronic medical record of the patient to incorporate the one or more changes made to the engagement strategy; (see: paragraph [0071] where the interventions including recommended actions/treatment plans (recommended workflows) are also updated in real time with respect to the updated lists of risk scores) and
--send the one or more updated recommended health service workflows that were updated to one or more health service providers (see: paragraph [0071] where the lists are updated, but these lists are accessible by the health service providers such as an intervention coordination team).
Amarasingham et al. teaches the above-mentioned limitations. The difference between Amarasingham et al. and the claimed invention is that while Amarasingham et al. does disclose creating a risk score and determining treatments based on strategies, it does not explicitly teach wherein the score is comprised of an impactability, an engageability score, and a projected disease burden. More specifically, Amarasingham et al. may not further, specifically teach:
1) --a score as a projected disease burden, an impactability and an engageability score, wherein:
1a) --the impactability comprises a measurement of wellness and complexity of the patient;
1b) --the engageability score predicts the effectiveness of one or more health interventions; and
1c) --the projected disease burden is calculated based on factors associated with a likelihood of developing chronic conditions.
	Amarasingham et al. also may not teach the following limitation of claim 17:
2) --associate the one or more recommended health service workflows with a known next encounter associated with the patient.

Erdmann et al. teaches:
1) --a score as an impactability, (see: paragraph [0017] where an impactability is being calculated from the data (wellness and complexity data) using programming logic) wherein:
1a) --the impactability is a measurement of wellness and complexity of the patient; (see: between paragraphs [0045] - [0046] where there is an impactability score formula that is calculated using wellness and complexity of the patient) and
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a score as an impactability, wherein: 1a) the impactability is a measurement of wellness and complexity of the patient as taught by Erdmann et al. in the computer readable media as taught by Amarasingham et al. with the motivation(s) of creating a model that enables a health system with a population of patients to better understand its patient population by being able to track which patients are being well-managed (see: paragraph [0004] of Erdmann et al.).

Boissel teaches:
1) --a score as an engageability score, (see: paragraph [0320] where there is an engageability score in the form of an indicator. Also see: paragraph [0306] where the NEAt can be displayed. The NEAt is the score) wherein:
1b) --the engageability score predicts the effectiveness of one or more health interventions (see: paragraph [0320] where there is an engageability score in the form of an indicator. The indicator here predicts the benefit for the treatment of the patient. Also see: paragraph [0306] where the NEAt can be displayed. The NEAt is the score).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) a score as an engageability score, wherein 1b) the engageability score predicts the effectiveness of one or more health interventions as taught by Boissel in the computer readable media as taught by Amarasingham et al. and Erdmann et al. in combination with the motivation(s) of predicting treatment outcomes in new patients or in new populations as well as for drug candidates (see: paragraph [0004] of Boissel).

Dunn et al. teaches:
1) --a score as a projected disease burden, (see: column 2, lines 14-16 where there are pre-conditions or a projected disease burden) wherein:
1c) --the projected disease burden is calculated based on factors associated with a likelihood of developing chronic conditions (see: column 2, lines 14-16 and column 20, lines 56-67 where the pre-conditions are the projected disease burden and this is determined based on factors such as a likelihood of developing chronic conditions such as asthma, diabetes, obesity, etc.).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) a score as a projected disease burden, wherein 1c) the projected disease burden is calculated based on factors associated with a likelihood of developing (see: column 1, lines 46-51 of Dunn et al.).

Eiffert et al. teaches:
2) --associate the one or more recommended health service workflows with a known next encounter associated with the patient (see: column 14, lines 36-59 where there a next scheduled session and the patient is reminded of the next session. Additionally, the next session is related to the treatment (recommended health service workflows). Thus, the next session for the patient is associated with the treatment).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) associate the one or more recommended health service workflows with a known next encounter associated with the patient as taught by Eiffert et al. in the computer readable medium as taught by Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. with the motivation(s) of properly managing conditions of patients with chronic illnesses that require ongoing, follow up treatment (see: column 1, lines 13-17 of Eiffert et al.).

As per claim 18, Amarasingham et al., Erdmann et al., Boissel, Dunn et al., and Eiffert et al. in combination teach the computer readable media of claim 17, see wherein the instructions further cause the computer to calculate impactability subgroups based on the level of management risk for the patient.
Erdmann et al. further teaches wherein the instructions further cause the computer to calculate impactability subgroups based on the level of management risk for the patient (see: paragraph [0005] where a high impactability score may indicate that the patient is in need of some type of clinical intervention, while a low impactability score may indicate that the patient is being well-managed and is not in need of a clinical intervention. Also see: paragraph [0002] where one typical model is a stratification of the patient population based on risk and/or cost. Impactability scores (impactability subgroups) are being calculated for based on the level of management risk (complexity scores)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.

As per claim 19, Amarasingham et al., Erdmann et al., Boissel, Dunn et al., and Eiffert et al. in combination teach the computer readable media of claim 18, see discussion of claim 18. Amarasingham et al. may not further, specifically teach:
--use an impactability estimate to predict an appropriate engagement strategy.
Erdmann et al. further teaches use an impactability estimate to predict an appropriate engagement strategy (see: paragraph [0058] where an appropriate clinical intervention (engagement strategy) may be determined for the patient from the impactability score (data from the impactability for the patient)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.
Amarasingham et al., Erdmann et al., and Boissel in combination may not further, specifically teach:
--wherein the instructions further cause the computer to use the calculated burden or risk to predict an appropriate engagement strategy.
Dunn et al. further teaches wherein the instructions further cause the computer to use the calculated burden or risk to predict an appropriate engagement strategy (see: column 5, lines 28-32 where the identification, stratification, or segmenting of patients using HMGs may be utilized to identify patients who qualify for various types of intervention, preventative treatment, or treatment. Thus, an appropriate strategy (treatment) is being assigned/predicted for the patient using the calculated burden or risk (patient’s disease condition information related to the HMGs)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0213222 to Amarasingham et al. in view of U.S. 2016/0125158 to Erdmann et al. further in view of U.S. 2013/0041683 to Boissel further in view of U.S. Patent No. .
As per claim 20, Amarasingham et al., Erdmann et al., Boissel, Dunn et al., and Eiffert et al. in combination teach the computer readable media of claim 17, see discussion of claim 17. The combination may not further, specifically teach wherein at least one of the recommended health service workflows includes a request for a health service provider to update or confirm information about the patient.

Rolandelli et al. teaches:
--wherein at least one of the recommended health service workflows includes a request for a health service provider to update or confirm information about the patient (see: paragraph [0087] where the treatment options (workflows) are carried out by the providers. In order for these services to be provided, they must have first been requested).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein at least one of the recommended health service workflows includes a request for a health service provider to update or confirm information about the patient as taught by Rolandelli et al. in the system as taught by Amarasingham et al., Erdmann et al., Boissel, Dunn et al., and Eiffert et al. in combination with the motivation(s) of enabling a healthcare provider to gain rapid assistance with formulation of diagnoses (see: paragraph [0015] of Rolandelli et al.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0213222 to Amarasingham et al. in view of U.S. 2016/0125158 to Erdmann et al. further in view of U.S. 2013/0041683 to Boissel further in view of U.S. Patent No. 8,775,200 to Dunn et al. and further in view of U.S. Patent No. 6,612,985 to Eiffert et al. as applied to claim 17, further in view of U.S. 2009/0088981 to Neville et al.
As per claim 21, Amarasingham et al., Erdmann et al., Boissel, Dunn et al., and Eiffert et al. in combination teaches the computer readable media of claim 17, see discussion of claim 17. The combination may not further, specifically teach wherein the engagement strategy is represented by a graph having X and Y axes, wherein:
--the X-axis represents the wellness of the patient; and
--the Y-axis represents the engageability score of the patient.

Neville et al. teaches:
--wherein the engagement strategy is represented by a graph having X and Y axes, (see: FIG. 12) wherein:
--the X-axis represents the wellness of the patient; (see: FIG. 12 and paragraph [0131] where the Life Score axis represents the wellness of the patient. It is being depicted on the Y-axis, but swapping the X and Y axes is an obvious manipulation that does not change the resulting output of the graph) and
--the Y-axis represents the engageability score of the patient (see: FIG. 12 and paragraph [0131] where the effectiveness of the treatment strategies axis represents the engageability score of the patient. It is being depicted on the X-axis, but swapping the X and Y axes is an obvious manipulation that does not change the resulting output of the graph).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the engagement strategy is represented by a graph having X and Y axes, wherein the X-axis represents the wellness of the patient and the Y-axis represents the engageability score of the patient as taught by Neville et al. in the computer readable media as taught by Amarasingham et al., Erdmann et al., Boissel, Dunn et al., and Eiffert et al. in combination with the motivation(s) of being a way to display data correlations from data (see: FIG. 12 of Neville et al.).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0213222 to Amarasingham et al. in view of U.S. 2016/0125158 to Erdmann et al. further in view of U.S. 2013/0041683 to Boissel and further in view of U.S. Patent No. 8,775,200 to Dunn et al. as applied to claims 1 and 12, further in view of U.S. 2009/0088981 to Neville et al.
As per claim 22, Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the engagement strategy is represented by a graph having X and Y axes, wherein:
--the X-axis represents the wellness of the patient;
--Page 7 of 184832-3244-3300 v2Application No. 15/381,404Attorney Docket No. 27098.228354Response Filed: 11/15/2019Reply to Office Action of: 08/15/2019the Y-axis represents the engageability score of the patient.

Neville et al. teaches:
(see: FIG. 12) wherein:
--the X-axis represents the wellness of the patient; (see: FIG. 12 and paragraph [0131] where the Life Score axis represents the wellness of the patient. It is being depicted on the Y-axis, but swapping the X and Y axes is an obvious manipulation that does not change the resulting output of the graph) and
--the Y-axis represents the engageability score of the patient (see: FIG. 12 and paragraph [0131] where the effectiveness of the treatment strategies axis represents the engageability score of the patient. It is being depicted on the X-axis, but swapping the X and Y axes is an obvious manipulation that does not change the resulting output of the graph).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the engagement strategy is represented by a graph having X and Y axes, wherein the X-axis represents the wellness of the patient and the Y-axis represents the engageability score of the patient as taught by Neville et al. in the method as taught by Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination with the motivation(s) of being a way to display data correlations from data (see: FIG. 12 of Neville et al.).

As per claim 23, Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination teaches the computer readable media of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein the engagement strategy is represented by a graph having X and Y axes, wherein:
--the X-axis represents the wellness of the patient;
--the Y-axis represents the engageability score of the patient.

Neville et al. teaches:
--wherein the engagement strategy is represented by a graph having X and Y axes, (see: FIG. 12) wherein:
--the X-axis represents the wellness of the patient; (see: FIG. 12 and paragraph [0131] where the Life Score axis represents the wellness of the patient. It is being depicted on the Y-axis, but swapping the X and Y axes is an obvious manipulation that does not change the resulting output of the graph) and
--the Y-axis represents the engageability score of the patient (see: FIG. 12 and paragraph [0131] where the effectiveness of the treatment strategies axis represents the engageability score of the patient. It is being depicted on the X-axis, but swapping the X and Y axes is an obvious manipulation that does not change the resulting output of the graph).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the engagement strategy is represented by a graph having X and Y axes, wherein the X-axis represents the wellness of the patient and the Y-axis represents the engageability score of the patient as taught by Neville et al. in the computer readable media as taught by Amarasingham et al., Erdmann et al., Boissel, and Dunn et al. in combination with the motivation(s) of being a way to display data correlations from data (see: FIG. 12 of Neville et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626